                     6:19-cv-00223-SPS Document 6 Filed in ED/OK on 07/12/19 Page 1 of 3


                                        UNITED STATES DISTRICT COURT
                                                  EASTERN DISTRICT OF OKLAHOMA
       Valero Refining Company-Oklahoma
                              Plaintiff(s)

vs.                                                                            Case Number: 6:19-cv-00223

       3M Company, et al.
                            Defendant(s)

                                                 CORPORATE DISCLOSURE STATEMENT

Pursuant to Fed.R.Civ.P. 7.1, which states:
              A nongovernmental corporate party to an action or proceeding in a district court must file
              a statement that identifies any parent corporation and any publicly held corporation that
              owns 10% or more of its stock or states that there is no such corporation.


                                                                 3M Company
                                                             [name of party]

who is a (check one)                   PLAINTIFF        ✔   DEFENDANT           in this action, makes the following disclosure:


1.         Is party a publicly held corporation or other publicly held entity?
                     (Check one)             ✔   YES        NO

2.         Does party have any parent corporations?
                     (Check one)                 YES    ✔   NO
           If YES, identify all parent corporations, including grandparent and great-grandparent corporations:




3.         Is 10% or more of the stock of party owned by a publicly held corporation or other publicly held
           entity?
                     (Check one)                 YES    ✔   NO
           If YES, identify all such owners:




 Corporate Disclosure Statement                                      1                                                (08/17)
                     6:19-cv-00223-SPS Document 6 Filed in ED/OK on 07/12/19 Page 2 of 3




4.         Is there any other publicly held corporation or other publicly held entity that has a direct
           financial interest in the outcome of the litigation?
                     (Check one)     YES         ✔   NO
           If YES, identify entity and nature of interest:




5.         Is party a trade association?
                     (Check one)     YES         ✔   NO
           If YES, identify all members of the association, their parent corporations, and any publicly held
           companies that own 10% or more of a member’s stock:




DATED this 12th day of             July       , 20 19 .

                                                             s/Phillip G. Whaley
                                                             Signature
                                                             Phillip G. Whaley                   13371
                                                             Printed Name                             Bar Number
                                                             Ryan Whaley Coldiron Jantzen Peters & Webber PLLC
                                                             Firm Name
                                                             900 Robinson Renaissance, 119 N. Robinson
                                                             Address
                                                             Oklahoma City                       OK      73102
                                                             City                                State    ZIP
                                                             (405) 239-6040             (405) 239-6766
                                                             Phone                         Fax
                                                             pwhaley@ryanwhaley.com
                                                             Email Address




 Corporate Disclosure Statement                                 2                                                  (08/17)
                    6:19-cv-00223-SPS Document 6 Filed in ED/OK on 07/12/19 Page 3 of 3


                                           CERTIFICATE OF SERVICE

I hereby certify that on July 12, 2019               (Date), I electronically transmitted the foregoing document to
the Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic Filing to the following ECF
registrants (names only are sufficient):

D. Kenyon Williams, Jr. - kwilliams@hallestill.com




I hereby certify that on                              (Date), I served the same document by
   ✔    U.S. Postal Service              In Person Delivery
        Courier Service                  E-Mail
on the following, who are not registered participants of the ECF system:

                        D. Kenyon Williams, Jr./Dawson A. Brotemarkle
                        Hall, Estill, Hardwick, Gable, Golden & Nelson, P.C.
                        320 S. Boston Avenue, Suite 200
Name(s) and Address(es):Tulsa, OK 74103-3706




                                                          s/Phillip G. Whaley
                                                           Signature




Corporate Disclosure Statement                                3                                                (08/17)
